Name: COMMISSION REGULATION (EC) No 935/95 of 27 April 1995 determining the extent to which the applications for import licences submitted in April 1995 for certain cheeses under certain tariff quotas for Hungary and Bulgaria opened by Council Regulation (EC) No 3379/94 can be accepted
 Type: Regulation
 Subject Matter: processed agricultural produce;  Europe;  tariff policy
 Date Published: nan

 28 . 4. 95 fENl Official Journal of the European Communities No L 96/17 COMMISSION REGULATION (EC) No 935/95 of 27 April 1995 determining the extent to which the applications for import licences submitted in April 1995 for certain cheeses under certain tariff quotas for Hungary and Bulgaria opened by Council Regulation (EC) No 3379/94 can be accepted HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 629/95 of 23 March 1995 laying down detailed rules for the application to milk and mik products of certain tariff quotas for Hungary and Bulgaria opened by Council Regulation (EC) No 3379/94 ('), and in particular Article 4 (4) thereof, Whereas applications for import licences lodged for the products referred to in Regulation (EC) No 629/95 concern quantities greater than those available for certain products ; whereas, therefore, reduction percentages should be fixed for certain of the quantities applied for the period 1 April to 30 June 1995, Applications for import licences for products falling within the CN codes listed in the Annex hereto, lodged under Regulation (EC) No 629/95 for the period 1 April to 30 June 1995, shall be accepted, per country of origin, up to the percentages indicated. Article 2 This Regulation shall enter into force on 28 April 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 April 1995. For the Commission Franz FISCHLER Member of the Commission ' OJ No L 66, 24. 3. 1995, p. 6 . No L 96/ 18 EN Official Journal of the European Communities 28. 4. 95 ANNEX Products originating in Bulgaria CN code Product % ex 0406 90 Cheese other than cheese of cow's milk 41,4 Products originating in Hungary CN code Product % ex 0406 90 86 ex 0406 90 87 ex 0406 90 88 Balaton, Cream-white, Hajdu, Marvany Ovari , Pannonia, Trappista 100